DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 1 (figures 1-3 claims 1-6) in the reply filed on 10/12/22 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden.  This is not found persuasive because as previously mention in the restriction that was sent out on 08/18/22, because the figures to the different species recite mutually exclusive characteristics of such species which are not obvious variants of each which would be a search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of connection conductors are disposed at positions not overlapping the plurality of coil conductors when viewed from the stacking direction, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  The limitations each of the pair of terminal electrodes has a first part extending along a facing direction of the pair of main surfaces and a second part extending along a facing direction of the pair of end surfaces when viewed from the stacking direction is not correlating with the specifications/ drawings.
The specifications and drawing teaches each of the pair of terminal electrodes has a first part 4a is extending along the pair of end surfaces and a second part 4b is extending along pair of main surface when viewed from the stacking direction. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the limitations “…the plurality of connection conductor are disposed at positions not overlapping the plurality of coil conductors when view from the stacking direction..” is vague and indefinite
The examiner is unclear on how the coil end portions such as 20b, 21a and 22a which are apart of the coil conductor’s structural make-up are considered not overlapping the connection conductors such as 26 and 27 since Figure 2 of the applicant disclosure discloses coil portions and the connection conductors are directly electrically connected to each other in an overlapping position when stacked together. Are the coil end portions considered to be not apart of the of the coil conductor’s structural make-up? If connection conductors are directly electrically connected to coil conductor’s, how is there no overlapping taking place between the two components? Claims 2-6 are rejected under the same promises as claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837